Citation Nr: 0723307	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for throat, lung, and neck 
cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

In February 2007, the veteran submitted a packet of 
information requesting service connection for chloracne; an 
earlier effective date for the grant of diabetes mellitus; 
service connection for post traumatic stress disorder (PTSD); 
and service connection for birth defects.  As these issues 
have not yet been adjudicated, they are referred to the RO 
for appropriate action.

The veteran had previously filed claims for chloracne and 
PTSD, but he never filed a substantive appeal in response to 
a November 2006 statement of the case, and his claims 
therefore became final.  

FINDING OF FACT

The totality of the evidence makes it as likely as not that 
the veteran's squamous cell carcinoma of the tongue, neck and 
throat was caused by herbicide exposure while in Vietnam. 


CONCLUSION OF LAW

Criteria for service connection for squamous cell carcinoma 
of the tongue, neck and throat a have been met.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
squamous cell carcinoma of the tongue, neck and throat, which 
represents a complete grant of the benefit sought on appeal.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no 
discussion of VA's duties to notify and assist is required.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The evidence shows that the veteran was diagnosed with 
squamous cell carcinoma of the tongue, throat, and neck in 
2001.  He believes that his cancer is a direct result of 
herbicide exposure in Vietnam.  Evidence confirms that the 
veteran served in the Republic of Vietnam and he is therefore 
presumed to have been exposed to herbicides such as Agent 
Orange.

While a number of diseases are presumptively linked to 
herbicide exposure, squamous cell carcinoma is not one of 
them.  See 38 C.F.R. § 3.309.  Nevertheless, direct service 
connection may also be proven. 

To this end, the veteran has submitted evidence of studies of 
TCDD exposure in rats, and medical evidence from his private 
doctor, Dr. Kletzing.  

A synopsis of studies conducted by Dow Chemical indicated 
that when testing the effects of TCDD on rats, carcinomas of 
the liver, lung, palate and tongue were induced at the 
highest dose level.  However, no medical opinion was 
presented connecting the findings in this study to the 
veteran's case.

In March 2006, Dr. Kletzing indicated that he had treated the 
veteran since 2001 when a biopsy revealed cancer on the right 
side of the veteran's tongue.  Treatment required radical 
removal of the veteran's right tongue, modified radical right 
neck dissection and radiation therapy.  Dr. Kletzing 
indicated that the veteran had never been a cigarette smoker, 
and that his risk factors for cancer were very low, with the 
exception to his exposure to Agent Orange when he was in 
Vietnam.  It was also noted that the veteran had other 
medical problems that evidenced the damage that Agent Orange 
had done to his body.  As such, Dr. Kletzing opined that the 
veteran's cancer was related to his Agent Orange exposure.

The evidence of record supports Dr. Kletzing's observation 
that the veteran has had several side effects which can be 
related to herbicide exposure, such as diabetes mellitus.  
The veteran also has been shown to have chloracne, which was 
not service-connected, as evidence was not shown that it 
manifested within a year of the veteran's exposure to 
herbicides, but which is a hallmark of dioxin exposure.  The 
veteran's wife also reported that she had a miscarriage, that 
the veteran has a very low sperm count, and that the 
veteran's grandchildren had birth defects.  While these 
incidents are not indicative of Agent Orange independently; 
when taken as a whole, they provide support to Dr. Kletzing's 
statement that Agent Orange exposure has had a profound 
impact on the veteran's overall health, and thereby support 
his opinion that Agent Orange exposure led to the development 
of the veteran's cancer.

In April 2006, a VA examiner reviewed the veteran's claims 
file indicating that he agreed with Dr. Kletzing that there 
was a possibility that the veteran's squamous cell carcinoma 
of his tongue was related to Agent Orange exposure, because 
the veteran had other health conditions that were 
presumptively related to Agent Orange exposure, namely 
diabetes mellitus, and because the veteran was a non-smoker.  
However, relying on the fact that squamous cell carcinoma of 
the tongue was not on the list of disease which were 
recognized in the Agent Orange Act of 1991, the examiner 
opined that it was less likely than not that the squamous 
cell carcinoma of the tongue was related to Agent Orange 
exposure during service.

In May 2007, a VHA opinion was sought on this issue of 
whether Agent Orange exposure caused the veteran's squamous 
cell carcinoma.  The doctor noted that squamous cell 
carcinoma in the head and neck is strongly associated with 
tobacco and alcohol use, although it has been known to occur 
in patients with no known risk factors too.  The doctor noted 
that it was difficult to determine the veteran's tobacco 
usage, but it is noted in the medical treatment that the 
veteran had a one pack-per-day smoking for four years, which 
he quit in 1975.  The doctor noted that VA policy was that 
head and neck cancer was not pesticide-associated (it is 
assumed that the doctor means herbicide); but he reflected 
that most designated malignancies were arbitrarily assigned, 
as only a few longitudinal studies have had the statistical 
power to associate specific cancers with herbicide exposure.  
Nevertheless, the doctor found that a study of an industrial 
accident in Germany documented an increased incidence of head 
and neck cancers, and numerous animal studies have shown 
increased oral mucosal tumors arising from dioxin exposure, 
thereby suggesting that head and neck cancers may arise from 
such exposures.  The doctor concluded that tobacco was not a 
causative factor of the veteran's.  But, because there were 
studies addressing the relationship between herbicide 
exposure and head and neck cancer that suggested a link, the 
doctor opined that he could not exclude herbicide exposure as 
the causative agent for the veteran's squamous cell 
carcinoma.

All 3 doctors reviewing the veteran's claim have concluded 
that there is at least a possibility that the veteran's 
squamous cell carcinoma was caused by herbicide exposure in 
Vietnam.  Additionally, the veteran's treating doctor 
provided a statement directly linking the veteran's cancer to 
service, which was supported by evidence that the veteran has 
other dioxin-related diseases such as diabetes mellitus.  
Conversely, the VA examiner based his conclusion solely on 
the lack of a presumptive connection, thereby failing to 
analyze the veteran's unique, individual profile.  As such, 
the additional evidence of dioxin related illnesses lends 
credibility to Dr. Kletzing's opinion, and tilts the balance 
of evidence in favor of service connection.  

Thereby, resolving reasonable doubt in the veteran's favor, 
service connection for squamous cell carcinoma is granted.

ORDER

Service connection for squamous cell carcinoma is granted.


____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


